Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   May 15, 2017

The Court of Appeals hereby passes the following order:

A17A1510. ERIC WILLIAMS, JR. v. PAUL Q. JUDGE, et al.

       Plaintiff Eric Williams, Jr. filed an action against Monsieur, Inc., Barry M.
Givens, Jr., Donald O. Beamer, Jr., Paul Q. Judge, and Judge Ventures, LLC, alleging
fraud, breach of fiduciary duties, and breach of contract arising out of a securities
transaction. Monsieur, Inc., Givens, and Beamer filed counterclaims, and all of the
defendants moved to dismiss the plaintiff’s claims. The trial court granted the motion
and entered an order dismissing the plaintiff’s claims. The plaintiff filed this direct
appeal, and the defendants filed a motion to dismiss the appeal for lack of jurisdiction
on the ground that the trial court’s order is not a final order.
      “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not
a final judgment.” Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385
SE2d 731) (1989) (punctuation omitted). Although the trial court dismissed the
plaintiff’s claims and stamped its order “final” and “close case,” three of the
defendants’ counterclaims have not been adjudicated and apparently remain pending.
Therefore, the challenged order is not a final order, and it is appealable only through
the interlocutory appeal procedures set forth in OCGA § 5-6-34 (b). See id.;
Chatham County Hosp. Auth. v. Mack, 185 Ga. App. 13, 14 (363 SE2d 264) (1987);
Johnson v. Gwinnett County Bank, 156 Ga. App. 597, 597 (1) (275 SE2d 157) (1980).
The plaintiff requested a certificate of immediate review, which the trial court denied.
The denial of a certificate of immediate review is not appealable to this Court. Price
v. State, 237 Ga. 352, 352-353 (2) (227 SE2d 368) (1976).
       Accordingly, the defendants’ motion to dismiss is GRANTED, and this appeal
is hereby DISMISSED.

                       Court of Appeals of the State of Georgia
                              Clerk’s Office, Atlanta,____________________
                                                        05/15/2017
                              I certify that the above is a true extract from
                       the minutes of the Court of Appeals of Georgia.
                              Witness my signature and the seal of said court
                       hereto affixed the day and year last above written.


                                                                       , Clerk.